DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Status of the Claims
Claims 1-20 are pending. Claims 1, 9 and 16-18 are amended. Claim 20 is new. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 01/31/2022 containing amendments and remarks to the claims.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 01/31/2022, with respect to the rejections of claims 1-15 under 35 U.S.C. 102 and 103, respectively, have been fully considered and are 

Applicant's arguments, see pages 5-8, filed 01/31/2022, with respect to the rejections of claims 16-18 under 35 U.S.C. 102 have been fully considered but they are not persuasive. 
On pages 5-8 of the remarks, the Applicant argues that the claims have been amended and therefore the rejections are moot. However, the Applicant has not specifically pointed out how the amendments render the rejections moot nor have the Applicant’s persuasively argued that the limitations the Examiner deemed to be intended results, are not intended results. The applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Therefore, the rejections of claims 16-18 are maintained. 

The following is a modified rejection based on amendments made to the claims.

Claim Warning
Applicant is advised that should claim 16 be found allowable, claims 17 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The claims are 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is based upon the concept of undue experimentation associated with a determination of the metes and bounds of the invention. 

The claimed invention is directed to a method of contacting olefins and a promoter with a catalyst, such that the promoter causes an increase in metathesis activity. Although the specification mentions a number of promoter molecules, the burden associated with determining which combination of olefins, catalysts and promoters achieve the intended results remains problematic.
The claims are extremely broad with the recitation of olefins/olefin feedstock and promoter. There are numerous olefins known in the art with different properties and numerous promoters that are neither contemplated nor disclosed by the Applicant that fall within the scope of the claimed terminology. For example, promoter in claims 16-18 are not limited to promoter molecules with electron-releasing groups as disclosed in the Applicant’s specification. It is well known in the art that promoters for metathesis may include compounds used in addition to the catalytically active material to impart high activity including alkali metals, phosphates, oxides and inorganic bases (see Butler US2011/0077444 A1 – [0023], for example). These types of promoters are not disclosed or contemplated by the Applicant. Additionally, the claims do not appear to be limited to any specific range of olefins and clearly include olefins that are not disclosed or contemplated by the Applicant. Thus, the potential combinations within the scope of the instant claims are nearly limitless. 

Although there is some small degree of predictability in the use of promoter molecules, the success of such use is completely dependent on the particular reaction, catalyst and promoter being used. Absent an exact characterization of the nature of the catalyst or reaction, a skilled artisan will not be directly led to which promoters are function for a given process, and which promoters will not work. 
The instant disclosure provides specific guidance only for a limited number of olefin metathesis reactions, propylene self-metathesis and butene/ethylene cross metathesis, and for specific promoter molecules that are olefin molecules.  No other information is presented that would provide the skilled artisan the additional information required about the promoter to determine what other promoters could possibly be employed and are encompassed by the term promoter. This limited disclosure, with no other guidance regarding the different promoters known in the art is insufficient for one having ordinary skill in the art to make a determination regarding the scope of promoters covered by the invention. 
 Additionally, the disclosure provides a showing that would appear to suggest that certain promoters such as 2-butene may be used during propylene metathesis, but would not be a 
Although the specification provides several working examples, they are all directed to propylene self-metathesis or butene/ethylene cross metathesis and only recite specific dialkylethylene and trialkylethylene, wherein the alkyl group is a C1 group. Although a person of ordinary skill in the art would recognize a possible correlation between the carbon number of the promoter and the olefin reactant, absent more information, even a highly skilled artisan would not immediately be expected to recognize what combinations of olefins and promoters would function according to the claimed invention. 
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of possible species within the terminology “promoter” would confound the artisan required to determine acceptable functionality for a given olefin metathesis. The artisan would be presented with myriad olefins and promoters that would result in an excessive amount of experimentation to determine the scope of the instantly claimed “promoter” and what combination of olefins and promoters are functional within the scope of the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reactant" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 is indefinite for reciting “the reactant” in line 4 because it is not clear what the reactant is for the claimed method. The preamble reciting converting an olefin by contacting a mixture of olefins and a promoter. It is not clear if the reactant is based on a single olefin within the claimed mixture of olefins or all olefin species, and whether the reactant includes the promoter since the promoters claimed may include reactive olefin species that participate in metathesis. As the claim does not explicitly recite what the mixture of olefins comprises, it is not clear how one of ordinary skill is to determine what compound is “the reactant” and therefore not clear how to determine “the reactant conversion”. 
Claims 2-15 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 
Claims 5 and 6 are indefinite for reciting “wherein conversion rate increases” because it is not clear how the conversion rate is increased, whether it is increased as a result of the promoter or increased in some other manner. Claims 5 and 6 recite what appears to be an intended result, but fails to relate the intended result to a positively recited step or to an additional step required to achieve the increase in conversion rate. For purposes of examination, 
Claim 12 is indefinite for reciting “the promoter is 2-butene…” because it is not clear whether by reciting that the promoter may be a known olefin reactant for metathesis, that the claim is excluding the olefin being converted or the olefin mixture from comprising said promoters. For example, 2-butene and ethylene cross metathesis is known in the art and if the promoter is 2-butene, how would one distinguish the reactant 2-butene from promoter 2-butene? Additionally, would a recycle stream of unreacted 2-butene be considered a promoter? For purposes of examination, the promoter is considered to be a different species then the olefins in the claimed olefin mixture. 
Claims 16-18 are indefinite for reciting “during all phases” because it is not clear how this amendment limits the claims and it is not clear what phases are encompassed by the method. The specification only recites “all phases” in paragraph [0067] of the specification. It merely states that “if the gas-switching experiment is done in the presence of an alkene promoter like 4ME during all phases…” and does not clearly define what is meant by “all phases”. It would appear to the Examiner that “during all phases” is meant to mean that the promoter and olefin feed stock are exposed to the catalyst at the same time and will be interpreted as such for purposes of examination, however, the Examiner is unsure of the intention of the amendment and how the claim is to be limited. Clarification is requested. 
Claim 20 recites the limitation "the reactant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gartside et al. (US 2011/0034747).
In regard to claims 16-18, Gartside teaches a process of metathesis comprising combining a recycle stream comprising 2,3-dimethyl-2-butene (promoter) with a feed stream comprising an olefin and exposing the recycle stream (promoter) and olefin feed to a catalyst (paragraphs [0050], [0020]). The preambles of claims 16-18 do not add any patentable weight to the processes because they do not add any active steps. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of . 

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab et al. (U.S. Patent No. 6,646,172).
In regard to claims 16-18, Schwab teaches a process of metathesis comprising combining a recycled isobutylene stream with a feedstream comprising an olefin and exposing the recycle stream (promoter) and olefin feed to a catalyst (column 2, lines 28-33 and 44-45). The preambles of claims 16-18 do not add any patentable weight to the processes because they do not add any active steps. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Furthermore, the recitation of “the promotor forming a fraction that positively relates to an increase in metathesis activity during catalysis” is an intended result of the process.  As such, one of ordinary skill in the art would expect the process of Schwab to decrease deactivation of the catalyst, increase metathesis activity of the catalyst, stabilize the .

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigl et al. (US 2008/0200745).
In regard to claims 16-18, Sigl teaches a process comprising combining a recycled stream comprising 2-methyl-2-butene with an olefin feed stream, and exposing the recycle stream (promoter) and olefin feed stream to a catalyst (paragraphs [0012], [0048]). The preambles of claims 16-18 do not add any patentable weight to the processes because they do not add any active steps. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Furthermore, the recitation of “the promotor forming a fraction that positively relates to an increase in metathesis activity during catalysis” is an intended result of the process.  As such, one of ordinary skill in the art would expect the process of Sigl to decrease deactivation of the catalyst, increase metathesis activity of the catalyst, stabilize the metathesis activity of the catalyst, and form a fraction that positively relates to an increase in metathesis activity as claimed, as claimed, because Sigl teaches the same process of contacting the same metal oxide catalyst with the same olefin feed comprising another electron-rich olefin as claimed, absent any evidence to the contrary.
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Commereuc et al. (US 6,437,209, cited on IDS 24 August 2020).
In regard to claims 16-18, Commereuc teaches a process for metathesis in the presence of a stabilizing agent which reduces deactivation of the catalyst (column 1, lines 5-7). Commereuc teaches that the process comprises injecting a stabilizing agent into the reaction medium which is olefins (column 2, lines 7-8) in the presence of a catalyst (column 3, lines 4-7). Commereuc also  discloses that the stabilizing agent is injected during the entire course of the metathesis process which indicates that the promoter and olefin feedstock are exposed during all phases. The preambles of claims 16-18 do not add any patentable weight to the processes because they do not add any active steps. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Commereuc teaches the active step of contacting the promoter and olefin feed with a catalyst (column 2, lines 7-8, column 3, lines 4-7), and thus teaches the claimed process. Furthermore, the recitation of “the promotor forming a fraction that positively relates to an increase in metathesis activity during catalysis” is an intended result of the process.  As such, one of ordinary skill in the art would expect the process of Commereuc to decrease deactivation of the catalyst, increase metathesis activity of the catalyst, stabilize the metathesis activity of the catalyst, and form a fraction that positively relates to an increase in metathesis activity as claimed, as claimed, because Commereuc teaches the same process of contacting the same metal oxide catalyst with the same olefin feed comprising another electron-rich olefin as claimed, absent any evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772